Citation Nr: 0511511	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
exophthalmos with bilateral visual field contraction and 
chronic dry eye syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1975 to September 
1978.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a decision in April 2003, the Board granted an increased 
rating from 30 to 60 percent for the veteran's hypothyroidism 
with a history of Grave's disease.  That decision noted that 
because the veteran's January 2002 statement indicated that 
much of the time missed from work has been due to a service-
connected eye disability, the Board determined to address 
that in separate development.

The RO sent the veteran a letter in May 2003 identifying her 
new increased benefits as a result of the Board's decision in 
April 2003.  

In the interim, under regulations then in effect, the Board 
initially undertook to develop the other remaining issue on 
its own action.  However, before this could be completed, the 
regulations were revised so that such actions by the Board 
were no longer possible.

Accordingly, in December 2003, the Board remanded the case on 
the remaining appellate issue as shown on the front page of 
this decision.

The remand to the RO was for the following:

1.  Ask the veteran for the addresses of 
her postal service jobs since 1998, and 
obtain her postal service employment 
records since 1998, including any records 
of sick leave due to eye problems.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  
(emphasis added)

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  (emphasis added)

In response to the above remand actions, a letter was sent to 
the veteran, dated March 22, 2004, in which "1." as cited 
above was mentioned briefly in a short paragraph embedded in 
the middle of a long letter, on either side of which was a 
great deal of unrelated standard paragraphing concerning 
general development of material.  This would have been 
difficult for her to find let alone address.  And there is no 
notation within the file of the attempts, if any, by the RO 
to otherwise obtain the information as  mandated in the 
latter portion of "1."    

When she did not respond to the above correspondence, a 
single page, nonspecific and undetailed SSOC was prepared in 
June 2004.  There was no mention of the requested development 
or the specifics of what was lacking.  The SSOC noted the 
prior actions, and the case was then returned to the Board.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board would note the nature of the veteran's service 
connected disability, as clearly identified in the April 2003 
decision.  Even if she did not have such impediments to 
understanding and remembering, the action taken by the RO did 
not adequately fulfill the requirement for due process and 
notification as to what is required to support her claim.

Moreover, with the unnecessary delay by the nonresponsive 
development activities, sufficient time has now passed that 
her eyes themselves may have changed substantially and she is 
entitled to another VA examination.

Accordingly, the Board has no option but to remand the case 
for the purposes of developing the evidence and ensuring all 
due process requirements.  The case is remanded for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked to provide 
any clinical evidence with regard to her 
visual problems, the impediments caused 
by field vision impairment, and 
specifically, information concerning her 
job and how her eyes have impacted her 
ability to work.  She may provide any 
documentation she wishes in that regard.  

Specifically, she should also be asked 
the details of her postal service jobs 
since 1998, and thereafter, the RO, with 
her permission, or she, on her own 
behalf, should obtain her postal service 
employment records since 1998, including 
any records of sick leave due to eye 
problems.  

If she has trouble remembering, perhaps 
she can name someone to help in that 
regard.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.   

The RO will assist her in obtaining all 
such information as required.  

2.  The veteran should be examined by a 
VA specialist in eye disorders who has 
not previously evaluated her to determine 
the exact nature and extent of her 
current exophthalmos and bilateral visual 
field contraction with chronic dry eye 
syndrome.  All necessary testing should 
be accomplished.  The claims file should 
be made available to the examiner.  

The examiner's opinion should include a 
discussion as to the practical functional 
impairment her eyes play on the job and 
elsewhere as exhibited by the veteran at 
present.

3.  The case should then be reviewed by 
the RO, and if the issue is not resolved 
satisfactorily to the veteran's benefit, 
a SSOC, with comprehensive discussions of 
all pertinent evidence, development, lack 
of response, etc., should be included, 
and the veteran and her representative 
should be given an opportunity to 
respond.  

The case should then be returned to the 
Board for final appellate review. 

The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


